Citation Nr: 1758682	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's son at the date of attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Gladys Ramos, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant, P.B. Jr., and M.B. 


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The appellant is the Veteran's surviving spouse who is currently in receipt of Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318 (2014).  She seeks DIC benefits for her child, P.B. Jr.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In July 2017, the appellant, P.B. Jr., and M.B. testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript of record.


FINDING OF FACT

The evidence does not show that P.B. Jr. was permanently incapable of self-support by reason of mental or physical defects at the date of attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's son at the date of attaining the age of 18 years have not been met.  38 U.S.C. §§ 101(4), 103(e), 1310, 1542, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

DIC benefits based on a veteran's death are available only to certain survivors of deceased veterans, including a "child" of a veteran.  38 U.S.C. § 1310.  With certain exceptions, children of a veteran do not qualify as legally valid claimants for DIC benefits after they have attained the age of 18; however, as pertinent to this appeal, a legitimate child of a veteran may be considered a "child" after age 18 if he or she is unmarried and before reaching the age of 18 become permanently incapable of self-support.  38 U.S.C. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.315(a).  Such a "child" is colloquially referred to as a "helpless child."  

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a), (b); see Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  This is a question of fact for determination by the rating agency based on the competent evidence of record.  38 C.F.R. § 3.356(b); see Cumby v. West, 12 Vet. App. 363, 364-65 (1999) (This type of claim involves issues of medical causation and thereby requires submission of medical evidence to establish permanent incapacity.).  The focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson, 4 Vet. App. at 445.  It is the condition at that specific point in time which determines whether entitlement to the status of "child" should be granted.

There are four principal factors for consideration on determining permanent incapacity for self-support.  The first is the fact that a claimant is earning his (her) own support is prima facie evidence that he (she) is not incapable of self-support.  38 C.F.R. § 3.356 (b)(1).  Incapacity for self- support will not be considered to exist when the child by his (her) own efforts is provided with sufficient income for his (her) reasonable support.  Id.

Second, when a child shown is by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, it may be so held at a later date even though there may have been a short intervening period or periods when his (her) condition was such that he (she) was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  38 C.F.R. § 3.356 (b)(2).  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  Id.   

Third, it should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356 (b)(3).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.

Fourth, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b)(4). 

Other evidence besides a birth certificate may be considered adequate to establish the facts in issue, including hospital and school records.  See 38 C.F.R. § 3.209.

The birth certificate of P.B. Jr. shows that he was born on May [REDACTED], 1962.  He is currently 55 years old.  Based on his date of birth, he attained 18 years of age on May [REDACTED], 1980.

The appellant wrote a letter dated August 2010.  She reported that P.B. Jr. is 47 years old, single, and jobless.  She reported that he cannot land a job because he is a victim of poliomyelitis and his spinal cord has been terribly affected.

The Veteran submitted a certificate from San Lazaro Hospital dated August 2010.  It certified that P.B. Jr. was confined to the hospital when he was the age of 2.  He was admitted on October 5, 1964 and discharged on November 19, 1964.  His diagnosis was "poliomyelitis paralytic spinal."  His physician was C.G., M.D. (retired).

In November 2010, P.B. Jr. submitted a letter in which he wrote that San Lazaro Hospital, as well as the National Archives, do not have his medical records anymore.  He was informed that all of the files in the archives are disposed of after 15 years, and since his confinement was in 1964, or 36 years ago, the records are no longer available.  P.B. Jr. reported that he has never been employed or married, and that he is single.  P.B. Jr. also reported that he attended University for two semesters but did not complete the program.  His transcripts show that he failed three subjects, and the rest were the lowest passing grades.  He explained that the reason for this was habitual tardiness due to disability; he had a hard time walking long distances and standing and, as much as he wanted to attend classes and finish coursework, he was not able to do it.

P.B. Jr. submitted his official transcript from Far Eastern University.  It shows he graduated from high school during the 1977-1978 school year and attended Far Eastern University for two semesters during the 1979-1980 school year.  He did fail three classes.  It does not indicate why he did not complete his education, though, given the nature of the document, this is not unexpected.

A Dr. R.M. submitted a buddy statement dated November 2010.  He wrote that P.B. Jr. was seen and examined and diagnosed to have poliomyelitis.  His history revealed that he had several physical deformities since he was two years of age as due to residuals of the aforementioned acute viral infection.  His muscles in his arms and legs weakened and became irregular in size.  He can barely move his arms upward.  His spinal curvature is deformed, and characterized as kyphosis or "hunchback."  These disfigurements limit his movements and therefore he stays at home most of the time.  Dr. R.M. noted that he and P.B. Jr. were neighbors since they were born and their parents both lived in the same village growing up.

L.C.H. submitted a buddy statement dated November 2010.  She wrote that she has now P.B. Jr. since birth as they are neighbors, their families are friends, and her younger siblings were his playmates.  She reported that she witnessed him being born a health and normal child but the residuals of his sickness did not permit him to live like his playmates.  She reported that he was not able to run fast, was not able to play that required standing up for long or jumping.  She reported that all he could play was indoor games that allowed for him to sit down.  She reported that he is currently jobless and stays at home all day.  She reported that he can barely stand and walks slowly.  She reported that his physique is abnormal; some of his body parts are irregular, such as both legs, feet, arms, and back (hunchback).

R.P. submitted a buddy statement dated November 2010.  She reported that she had known him since birth.  They were neighbors, their families were friends, and his mother, the appellant, and she were both wives of World War II veterans.  She reported that she remembered visiting him at the hospital when he was sick.  After the hospitalization he was never the same.  He could not walk normally.  Both of his feet are tiptoed.  He arms became thin and he could not move them in a usual manner.  She reported that now he is in his early 40s and still has not job and she cannot imagine him going to work every day without his own car.

The appellant submitted a letter dated May 2011.  She related what occurred during his hospitalization in 1964.  He was placed in an iron lung.  His body was completely paralyzed and only his eyes were able to move.  It took him almost a year to be able to move his limbs.  His doctors said that this type of poliomyelitis was the most devastating type and that very few people survive it.  She reported that as he grew, a lump grew on his back to the point that his spinal column grew to be shaped like a question mark.  She reported that until now he cannot raise his left hand.

The appellant submitted a letter dated January 2012.  Therein, she reiterated prior statements she had made in support of this claim.  Additionally, she wrote that P.B. Jr.'s neurological manifestations left great damage to his extremities and left him incapable of working.

There is a medical certificate from Veterans Memorial Medical Center dated April 14, 2016.  It certifies that P.B. Jr. was examined in the outpatient department on that date and a diagnosis of poliomyelitis paralytic spinal was provided.  It also says "Remarks: Disabled person.  Not fit to work."  The certificate was stamped by a doctor.

There is a medical certificate from Dr. R.M. - the same doctor who provided a buddy statement dated November 2010 - that certifies P.B. Jr. was examined on May 7, 2016 and is under medical care for polio disease.

In July 2017, the appellant, P.B. Jr., and M.B. testified at a videoconference hearing before the undersigned Veterans Law Judge.  P.B. Jr. reported that he has always lived with his mother.  Board Hr'g Tr. 4.  He testified that before reaching the age of 18 he was living with his mother.  Id.  He reported that he cannot walk properly; he can walk but it is very hard.  Id.  After about three meters he will stop and rest.  Id.  He reported that he is tiptoed and needs to hold onto something steady while he walks; so, if he walks for a minute without holding onto something he will fall.  Id.  He reported that he has never held a job.  Id.  He reported that he applied for a job when he was 25 years old but was turned down.  Id. at 5.  He reported that he graduated high school, and then attended college but did not graduate.  Id. at 5-6.  He reported that he was 16 or 17 when he went to college.  Id. at 6.  He reported that he was able to feed himself with his right hand before the age of 18; he could not do it with his left hand because that hand was too weak.  Id. at 6-7.  He reported that before the age of 18 his mother would bathe him.  Id. at 7.  He reported that he was able to drive a scooter at 7 years of age but he only did it once or twice because he was afraid he might fall.  Id. at 7-8.

Based on the evidence of record, there is not a reasonable basis to find that P.B. Jr. is considered a child under VA law and regulations.  The evidence shows that he has never been married; thus, the remaining analysis will focus on whether he was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The evidence shows that at the age of 2 he was hospitalized for approximately one month with poliomyelitis paralytic spinal.  The residuals of this disability affected his physical functioning; there was no cognitive or mental impairment.  The record does not contain treatment records related to the hospitalization.  Per a November 2010 letter from P.B. Jr., they do not exist because they were only maintained for 15 years and then destroyed.  Importantly, the record also does not contain any medical records related to treatment of this disease or its residuals prior to- or close in time with- P.B. Jr.'s 18th birthday on May [REDACTED], 1980.

The record contains lay evidence describing P.B. Jr.'s functional capacity prior to his 18th birthday.  His physical functioning was impaired.  As described by L.C.H., he could not run fast or play games that required long standing or jumping; he was limited mainly to indoor games that allowed him to sit.  According to R.P., he could not walk normally and his arms became thin and he was unable to move them in a normal manner.  According to P.B. Jr.'s own testimony, he could ride a scooter at the age of 7 but did not regularly do so out of a fear of falling.  He could feed himself with his right hand; his left hand was too weak to do so.  His mother bathed him.  And, per his testimony and his university transcript, he graduated high school at approximately 16 to 17 years of age and attended two semesters of university when he was 17 to 18 years of age.  His transcript shows he failed three classes and passed the rest; he contends that his poor marks were due to habitual tardiness as a result of his physical impairment.

Even if these lay descriptions of P.B. Jr.'s functional capacity were found to be credible, the Board could not find that they show him to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18.  They do show that he is physically impaired, but not to the extent that they would render him incapable of self-support.  See 38 C.F.R. § 3.356 (b)(3).  He was able to feed himself but his mother bathed him.  He was able to ride a scooter and ambulate, albeit with difficulty.  Use of his arms was impaired but he could feed himself with his right hand.  He also graduated high school, and attended college with varying success in his coursework.  His activities in the home and his community show that he was physically limited but still able to independently feed himself, ambulate, and attend school; again, there was no cognitive or mental impairment.  More recent medical records show that he still suffers from this affliction, and he is presently too disabled to work; however, the medical records speak nothing of his condition at the age of 18 or the nature of his residuals, to include whether they have remained stable or progressed overtime.  While his functional capacity at the date of attaining the age of 18 was clearly impaired due to his physical defects, it is not shown that such physical limitations rendered him permanently incapable of self-support.  

The Board is sympathetic to the fact that P.B. Jr. has residuals from his illness as a child that have so impacted his life; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The evidence of record is not sufficient to establish that P.B. Jr. was permanently incapable of self-support by reason of physical or mental defect at the date of attaining the age of 18 years.  The evidence is not in equipoise; there is no doubt to be resolved.  38 U.S.C. § 5107(b).  P.B. Jr. is not considered a "child" under VA law and regulations for the purposes of attaining VA benefits.  The claim is denied.


ORDER

Entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's son at the date of attaining the age of 18 years is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


